Smith, Justice, delivered the opinion of the Court : The bill in this case is imperfect; the payee of the note, Ward, ought to have been made a party, so as to have had all the parties in interest before the Court. The fraud charged should also have been specifically set out. The allegations in this respect are entirely too general and indefinite. But it is a sufficient answer to the equity sought by the bill, that the complainant had a good defence at law, which he neglected to make. Notice of the want of consideration for the giving of the note, to the assignee, before or at the time of the assignment of the note and purchase, is a good defence, if the want of consideration be established. This defence was neglected. The complainant cannot now obtain the relief which he has, by his own neglect, lost. The rule is too well settled to require comment, in a case like the present. Let the judgment be affirmed, with costs. Judgment affirmed.